 JOHN OSTER MFG. CO.503John Oster Manufacturing Co.andInternationalBrotherhood of Electrical Workers,Local 1607,AFL-CIO. Case 30-CA-740October 31, 1968DECISION AND ORDERBy CHAIRMAN MC CULLOCH AND MEMBERSFANNING AND ZAGORIAtio;.s be dismissed is adopted,pro forma,in the absence of exceptionsthereto.2We agree with the Trial Examiner'sfinding that employee VanGyselin refusing to attend the "gripe session," and employee Cato inadvisingVan Gysel ofher right so to refuse,were both engaged inactivity protectedby Section 7 of the Act,and that the Respondentviolated Section 8(a)(1) bydisciplining them for engaging in suchconduct. Wefind it unnecessary,however,to pass on whether suchdisciplinaryactionwas also violativeof Section8(a)(3), because,whether viewedas a violation of Section 8(a)(1) alone, or of bothSection 8(a)(1) and(3), the remedialorder wouldin either event be thesame.TRIAL EXAMINER'S DECISIONOn July 31, 1968, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. He also found that theRespondent had not engaged in other unfair laborpractices alleged in the complaint and recommendedthat such allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, I as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, John OsterManufacturing Co., Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's Recoimm ildedOrder, as herein modified:Substitute the following for the fourth indentedparagraph of the notice:WE WILL make Gertrude Van Gysel whole forany loss of earnings, with interest at 6 percent,which she may have suffered as a result of her3-day suspension for refusing to attend a gripesession and as a result of having been taken offincentive pay on the day of the gripe session.IThe Trial Examiner's recommendation that certain 8(a)(1) allega-173 NLRB No. 82GEORGE TURITZ, Trial Examiner On a charge filed onJanuary 15, 1968 by International Brotherhood of ElectricalWorkers, Local 1607, AFL-CIO, herein called the Union, andserved on January 16, 1968, upon John Oster ManufacturingCo., herein called Respondent and, at times, the Company, theGeneral Counsel of the National Labor Relations Board, hereincalled the Board, through the Regional Director for Region 30,on March 27, 1968, issued a complaint and notice of hearingagainstRespondent. Respondent filed its answer in which itdenied all allegations of unfair labor practices The hearing ontheComplaint was held before the Trial Examiner namedabove in Milwaukee, Wisconsin, on May 13 and 14, 1968. TheGeneralCounsel,Respondent and the Union were eachrepresented by counsel at the hearing. The General Counseland Respondent have filed briefs with the Trial Examiner.Upon the entire record and from his observation of thewitnesses the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Wisconsin corporation and maintains aplant and office at Milwaukee, Wisconsin, where it is engagedin the manufacture and sale of electrical appliances. It is asubsidiary of Sunbeam Corporation. In the course and conductof its business operations Respondent purchases and receivesgoods and materials valued at in excess of $50,000 which areshipped to its Milwaukee plant directly from points outside theState of Wisconsin.It is found that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe National Labor Relations Act, as amended, herein calledthe Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers,Local1607, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issues litigated at the hearing were whether Respondentviolated the Act by its attorney's interrogation of the Union'spresident, an employee, as to his justification for filing thecharge, and by his request to employees for copies of affidavitsgiven to the Board during the investigation; whether Respon-dent ordered an employee to attend a meeting betweenRespondent and employees for the purpose, in part, ofdiscussing employee grievances without the Union's presence; 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhetherRespondent violated the Act by disciplining theemployee for refusing to comply with such order and bydisciplining the shop steward for counseling such refusal, andwhether Respondent intimidated an employee by discriminatorily ordering her not to talk to other employees about unionbusiness on company timeA BackgroundRespondent and the Union had collective bargaining relations for a period of years For at least the 7 years prior to thehearing the contracts required union membership as a condition of employment and provided for the checkoff of unionduesThe contractsalsocontainedadetailedgrievanceprocedure, with provision for pay to union officials,stewardsand other employees for time spentinunion managementactivities and for training by the Company of a union memberin time study procedures The Union's membership was confined to Respondent'sMilwaukeeplant, which had about 600employees, and all officers of the Union were employed at theplantUntil the eventsleadingto the present case communication between the parties was effective Only four or five formalgrievanceswere processed a year, and few wentas far asarbitrationIn about 1965 or 1966 Respondent, without communicating with the Union, instituted the practice of periodicallyholdingmeetingsduring working hours of top managementwith small groups of employees selected by the variousforemenCoffee and doughnuts were served, the companyofficials spoke to the employees about problems of management, such as scrap waste and the cost of light and heat, andthe employees were then invited to speak about any problemsthey had Among matters complained of or suggested byemployees at themeetings anddiscussedwith them bymanagementwere plantventilation,distribution of piecework,food in the plant cafeteria, eating andrecreation facilities onplant property used by the employees at lunch andbreaktime,plant parking facilities for employees, and incentive standardsIn October 1966 the meetings came to the attention of unionofficials when employees asked why they were being held Theofficials brought the matter up with Respondent informally,intending to register objectionHowever Radle, the plantsuperintendent, explained that the Company knew employeeshad "gripes" and that it wanted to find out what they were forpurposes of rectificationThe union officials stated that solong as attendance at themeetingswas voluntary and foremenwould not harass employees for what they said, there wouldbe no objection by the Union Radle gave assurance to thateffect and the meetings continued to be heldB Intimidationof EmployeesGertrude Van Gysel was an employee for 13 years with anexcellent employment record She was prominent among agroup of employees who initiated a suit against the Companyon behalf of all women employees for back wages based onallegations of discrimination because of sex In December 1967she was a candidate for member of the Union's ExecutiveBoardHer foreman, De Tarville, who had been a unionmember until his promotion 2 years before, told her at thattime that Frank Mars, an official of Respondent's, called her a"barracks lawyer " From time to time during the pnor 2 yearsDe Tarville had told Sherwood, then the union president, thathe hoped Sherwood would never appoint her shop steward,and in December 1967 he told Sherwood that she would notmake a good executive board member, since she was tooloud mouthedOn December 20, 1967, when JosephineSchultz complained to De Tarville that something was notbeing done in accordance with the Union's contract DeTarville told her not to be like Gertie, that one in hisdepartment was enough, and that he did not want his girls tocome to the attention of the front office'On January 5, 1968, Van Gysel was engaged in conversationby an employee from the next shift who had arrived early Theemployee had been laid off and she questioned Van Gyselabout layoff procedures The conversation was observed byRadle, who instructed Redding, the division superintendent,that the employees be ordered to "break it up " Reddingpassed the instruction on to De Tarville, who told Van Gyselsharply to get back to work and to conduct her union businesson personal time, not company time Van Gysel asked DeTarville why was he angry He replied that thenceforth whenanyone came by to talk to her, she was to tell him to keepwalkingC TheDiscipliningof Van Gysel and CatoOn January 12, 1968, at about 10 30 De Tarville informedVan Gysel that she had been designated to go to the employeemeeting scheduled for that morning She said that she did notwant to go De Tarville told her that he would check toascertainwhether she was obliged to go He consultedRedding, who told De Tarville that she was required to go tothe meeting De Tarville returned to Van Gysel and took hermachine "off production," so that she would be paid on thebasis of time rather than the amount she produced He gaveher permission to go to see Redding with her shop steward,Charles Cato Shortly thereafter Redding himself came to VanGysel and shouted at her to get up to the meeting Van Gyselreplied that she did not have to go, since attendance wasvoluntaryRedding replied, "Mr Radle says for you to get upthere and you get up there " Van Gysel replied that the Unionsaid that she did not have to attend With force she threw ahandful of small shafts she was about to process back into thebox from which she had taken them and went to see CatoCato, and later Sherwood, the Union's acting president,confirmed that she did not have to go to the meeting Thethree then proceeded to Redding's office Redding, who wasreturningfrom the employeemeeting,where he had informedRadle of Van Gysel's persistence, refused to discuss the matterat that time He said that Van Gysel was supposed to be at themeeting and that she had damaged some shafts so that theywere scrap He ordered that if she would not go to the meetingshe should get back to work He went into his office, slammingthedoorAtVan Gysel's request Cato and Sherwoodaccompanied her to her machine so that she could show themthat the shafts she had thrown down were not scrap In a fewminutes Redding, very angry, came and ordered the three to'The General Counsel while contending that these incidents show atheywere violative of the Act They are not passed upon in thisdiscriminatory attitude towards Van Gyseldoes not contend thatDecision JOHN OSTERget to work. They followed his instructions.At 1.30 that afternoon Van Gysel was summoned to Radle'sofficeAt her request Cato was also called. Redding, Radle andHerberer, Respondent's personnel manager, were there. Radleasked Van Gysel if she had been asked to attend the meetingand whether she had refused. She answered yes to eachquestion, and both times Radle said to Herberer and Redding,"Did you hear9" Asked why she refused, Van Gysel explainedthat she had been to one of those meetings and madecomplaints but had accomplished nothing. Redding contra-dicted her, saying that she had raised question about incentivejobs which had been retimed as a result of her comments. Catoadmitted that he had told Van Gysel not to attend themeeting, explaining that it was his impression that attendancewas not mandatory. Radle replied that Van Gysel had receiveda direct order from management and had disobeyed it He toldher that she would be informed later what would be done andsent her back to her job.The meeting was moved to the office of Hopkins, Respon-dent's assistant vice president for employee relations. Schaffer,an International representative of the Union, who chanced tobe in the plant, and Sherwood were asked to come. Hopkinsreviewed the facts as he said Respondent understood them.The union representatives took issue with his claim that theorder Van Gysel had disobeyed was merely to see Radle; theysaid that the order had been to go to the meeting. Hopkins saidthat in any event it was undisputed that she had refused tocomply with what she understood was an order, and thatinsubordination was a serious matter for which the penaltywould normally be immediate discharge. Schaffer said, "Youcertainly can't be considering discharge." Hopkins replied thatthey were. Van Gysel's employment record was then exam-ined. It was found clear of warnings or disciplinary action ofany kind and showed good attendance, and Redding addedthat she was a good producer. Respondent conceded that shewas a good employee whom they would not want to lose, butinsisted that something had to be done about her disobedienceof an order and her manner, namely, in throwing the shaftsdown angrily. After the management representatives hadcaucused, they announced to the union representatives thatVan Gysel would be given a 3-day disciplinary layoff and Catoa written warning to cease advising employees to be insubordi-nate. The union representatives protested, there was furtherdiscussion, and another caucus by management, after which itwas announced that the stated disciplinary action would stand.Both employees received "Disciplinary Action Reports."Cato's warned of "more severe disciplinary action" in case ofrecurrence, Van Gysel's of termination of employment. VanGysel was suspended for 3 days and then returned to work.Cato and Sherwood testified that Radle insisted at theconference that attendance at the meetings was mandatory.Except insofar as he stated that he assumed that attendancewas voluntary, Hopkins did not testify directly as to what wassaid at the conference on that point. Radle, when asked at thehearingwhether employees had to go to the meetings,answered, "No, not necessarily," and went on to recount howhe had excused employees upon presentation of reasons.Asked whether attendance at the meetings was mandatory atany time, he replied, "No, not from my standpoint." Neitherhe nor Redding testified as to what was said on the subject atthe January 12 conference, and Cato's specific testimony thatRadle there said that attendance was mandatory standsundenied. Cato impressed the Trial Examiner as a truthfulMFG. CO.505witness. It is found that at the January 12 conferenceRespondent maintained its prior position that attendance atthe meetings was mandatory.Hopkins testified that he was the one who made thedecision to discipline Van Gysel and Cato. He stated thatbasically the reason Van Gysel had been disciplined was thatshe had disobeyed Redding's order, and that Cato had beendisciplined because he counseled her that she could disobeythe order of a superior. He stated that he thought that theorder to Van Gysel had not been to go to the meeting but togo to see Radle, but he said that this difference as to the natureof the order did not matter, except as to the degree of penaltyHe explained that if she had disobeyed an order to go to themeeting he would have disciplined her, although he speculatedthat the penalty would then probably have been milder thanthe 3-day suspension that had been imposed.Van Gysel's rate of pay was $2.17 per hour, but onincentive she normally earned about $1.35 per hour more. Shetestified that this loss of earnings was not the reason sherefused to go to the meeting but rather the fact that themeeting she had attended had been useless.D. Interrogation,the Request forAffidavitsOn January 15, 1968, the charge, signed by Sherwood, wasfiled.A week or two later Hopkins brought it before theexecutive board of the Union. He read the charge, includingthe following allegations.Since on or about January 12, 1968, and thereafter, theabove-named employer has in order to discourage member-ship in Local 1607 of the International Brotherhood ofElectrical Workers, AFL-CIO, discriminated in regard to thehire and tenure of employment and to the terms andconditions of employment of Gertrude R. Van Gysel bysuspending Van Gysel for 3 days because of her unionand/or protected concerted activities.He then read the statement, just above Sherwood's signature,"I declare that I have read the above charge and that thestatements therein are true to the best of my knowledge andbelief," and remarked that when he had previously discussedthe charge with Sherwood, the latter had admitted that he didnot think that Respondent had taken action against Van Gyselbecause of her union or protected activities. Hopkins urgedthat this was wrong. He said that he was not acquainted withBoard regulations but that he had never heard of regulationsrequiring a person to sign a statement to the effect that hebelieved true something which he did not believe true. Herequested the committee to review the charge and withdraw it.The committee agreed to discuss the matter.On May 3, 1968, 10 days before the hearing, Mallien,Respondent's attorney,met at the plant with Hopkins,Herberer, and Housfeld, assistant in industrial relations. Catoand Grabow, the Union's vice president, and De Tarville, VanGysel's foreman, were summoned. Mallien told Cato that thecharge which had been filed alleged discrimination because ofunion activities. He asked Cato whether he felt that he or anyother employee had been discriminated against because ofunion activity, or whether he felt that Respondent had takenthe action it took against Van Gysel because of union activity.Cato answered no to all the questions. Mallien then discussedwith him the January 12 incident, asked whether Cato hadsigned an affidavit, whether Cato could get a copy, and 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether he objected to Mallien's reading it Cato said that hecould probably get a copy and did not object to Mallien'sreading it.Mallien asked who had signed the charge. Informed that itwas Sherwood, he asked to see him and that individual wassummoned Malhen told Sherwood that he was preparing forthe hearing in this case. He took out the charge and askedSherwood why he had signed it-did he think that Van Gyselhad been discriminated against. Sherwood said that he thoughtso, but when asked why, refused to state his reason at thattime.Mallien persisted in asking Sherwood why he felt thatway and why he had signed the charge. Sherwood evaded theissue and after a time said, "I don't feel that I have to answerthese questions at this time." Mallien agreed, but he said,. . but you must have your reasons." Sherwood finally saidthat he did not feel that Van Gysel had been discriminatedagainst because of union activities. He said that the only reasonthe charge had been filed was that Respondent was making the"gripe" meetings mandatory. Mallien then asked if he couldget a copy of Sherwood's affidavit, and Sherwood replied thathe probably could. Sherwood and Cato both agreed that theywould see if they could get copies of their affidavits andsubmit them to Malden.Concluding FindingsIntimidation.The General Counsel makes no contentionthatRespondent would have been acting illegally by prohi-biting employees while at work from carrying on discussions,including discussions of alleged contract violations. His theoryis that (a) Respondent in its past practice had condoned suchdiscussions, and (b) on January 5, 1968, Respondent departedfrom such practice with respect to Van Gysel because she wasmore zealous than other employees in concerted activities formutual aid and protection, as demonstrated by her candidacyfor executive board, her prominent part in the pending lawsuitalleging discrimination based on sex, and by her reputation as a"barracks lawyer." On the basis of Josephine Schultz' explana-tion to De Tarville that employees often brought theirproblems to Van Gysel, it may be inferred that Respondentthought that she was involved in such discussions more thanmost employees That Van Gysel was somewhat argumentativeappears from her own testimony at one point, "I always havesome kind of comment to make but I don't rememberoffhand " The fact that Respondent was less ready to condoneviolation of its rule against worktime discussions in the case ofan argumentative and discussion-prone employee does not,standing alone, establish a purpose or intent to discourage zealin concerted activities. It could mean that in such circum-stances the employee's conduct could not be tolerated becauseit had a more significant impact upon production. It is foundthat the General Counsel has failed to prove by a preponder-ance of the evidence that Respondent, in the incident involvingVan Gysel on January 5, 1968, applied its rules in adiscriminatorymanner or otherwise intimidated employeesconcerning union or other protected concerted activity.At the hearingRespondent attempted to establish that Van Gysel's suspen-sion was imposed because she had disobeyed an order to go toseeRadle. The evidence is uncontradicted that Redding toldDe Tarville that Van Gysel had to go to the meeting and thatDe Tarville passed that order on to Van Gysel. No claim ismade that this order was at any time countermanded orwithdrawn expressly. What Respondent attempted to establishis that Van Gysel was later given an order in slightly differentform, i.e., to go to see Radle. As Radle concededly was then atthe meeting place and the meeting was getting under way, suchan order, assuming for purposes of discussion that it had beengiven, would have amounted to the same thing, that is, to go tothemeeting. If Redding had intended otherwise, he wouldhave told Van Gysel that she did not have to go to the meetingas previously directed, but that Radle nevertheless wanted tosee her. In fact, at the afternoon conference on January 12Respondent insisted that attendance at the meetings wasmandatory and did not press the question of what the orderwas that Van Gysel had disobeyed. Moreover, Respondentimposed its disciplinary action upon Cato without any attemptto establish whether he ever heard of the allegedly revised formof order. Respondent's attitude at the conference disclosed itsrecognition that the claim that Van Gysel was ordered to seeRadle was an afterthought It is found that Van Gysel was notordered to see Radle but was ordered to attend the meeting. Itis further found that Respondent disciplined Van Gysel forrefusing to attend the meeting and disciplined Cato foradvising her that, notwithstanding such order, she did not haveto attend.During the conference mention was made of the fact thatwhen Van Gysel refused to comply with Redding's order sheangrily threw down the shafts in her hand. Redding testifiedthat the shafts were ground to a high finish and that VanGysel's action made them defective. Hopkins testified that thecompany officials on January 12 mentioned among themselvesthat Van Gysel's gesture had been witnessed by 100 employ-ees. The value of the shafts, 7 or 8,000 of which Van Gyselprocessed in a day, was not proved at the hearing, and nocontention was made there or at the January 12 conferencethat such value played any part in the decision to disciplineVan Gysel or that it was even mentioned. Hopkins testifiedthat he would have disciplined Van Gysel even if he hadunderstood that she had disobeyed an order to go to a meetingat which attendance was supposed to be voluntary. At no timedid he indicate that if her refusal to attend the meeting hadbeen expressed with courtesy she would not have been deemedinsubordinate. He testified in HartQ. And specifically the problem as you came to know it,related to Van Gysel having disobeyed the order of asuperior?A. Yes.Q. I believe several times in your direct testimony youused those words"disobeyed the order of a supervisor orMr Redding?A. Yes.Q. And that basically is the reason why Van Gysel wasdisciplined, is that correct?A. Yes.As the "gripe sessions" were devoted in part to discussion ofemployees' complaints about terms and conditions of employ-ment, it would have been an invasion of the employees' rightsunder the Act to conduct that part of the meetings in theabsence of the Union without the Union's consent. There is no JOHN OSTER MFG. CO.507evidence that the Union gave its consent to mandatorymeetings The employees' statutory right to bargain collective-ly through a representative extends to all aspects of collectivebargaining, including the presentation of grievances. At notime was the order to Van Gysel qualified so as to limit it toher attendance at the meeting during the time devoted toRespondent's problems, the order which she disobeyed in-cluded a requirement that she lend her presence to thepresentationof the employees' "gripes", it was plainlyunreasonable. As the employees had the right to the Union'sparticipation in such a presentation, her refusal to attend was aright protected under the Act It is inherently discouraging ofunion membership when employees who have designated alabor organization as statutory bargaining representative aredisciplined for refusing to engage in individual bargaining. CfAluminum Extrusions, Inc,148 NLRB 1662, 1669,FranklinBrass Products,159 NLRB 800, 808. Specific proof thatRespondent intended to discourage membership in the Unionis not needed. SeeRadio Officers' Union v. NL R.B.,347 U S.17, 45. In any event, however, Respondent did intend todiscourage employees from refusing to engage in individualbargaining, a plain interference with their right to engage inmeaningful collective bargaining through a labor organizationof their own choosing and discouraging of union membership.It is found that by disciplining Van Gysel and CatoRespondent violated Section 8(a)(3). It is also found that bythe disciplinary reports issued to them and by the accusationsof insubordination and other statements during the January 12conference Respondent threatened Van Gysel and Cato withdischarge and other reprisals because they exercised rightsguaranteed in Section 7, and that Respondent thereby violatedSection 8(a)(1) of the Act.Unilateral change of rules.The Complaint alleges that onJanuary 12, 1968, Respondent, through Redding, unilaterallychanged the rules as to the "gripe" sessions by makingattendancemandatory instead of voluntary. The GeneralCounsel's theory at the hearing was that attendance had alwaysbeen voluntary up to January 12. Thus the alleged change onthat day was really a "one-shot affair." There is no basis forfinding that Respondent's action on January 12 was taken forthe deliberate purpose of evading its contractual obligationsOn the contrary, Respondent's long relationship with theUnion, the contractual provisions for union security withcheckoff,payment for time spent on union-managementactivities, and for training by the Company of union membersfor incentive-standards work, and the absence of evidence offriction or of attempts by Respondent to undermine the Unionall tend to establish that Respondent's position on January 12was taken in good faith. At the hearing Respondent took thesame position as the General Counsel, namely, that attendancewas voluntary. That matter is thus settled as between theparties; no useful purpose would be served in the circum-stances of this particular relationship in deciding whetherRespondent's actions on January 12 included what would be aunilateral change in terms and conditions of employmentHowever, the Trial Examiner does find that Respondent'sorder to Van Gysel to attend the meeting and its action intaking her off incentive in aid of such order were violative ofSection 8(a)(1) and (3).2 In denying enforcementof W.T.Grantthe court emphasized afactor not present in this case, namely, that the attorney who requestedInterrogation-The Trial Examiner credits Cato's testimonythat he was asked for a copy of his affidavit and that heacceded to the request without being told that he did not haveto furnish the statement. It is not necessary to resolve thequestion of whether Mallren "prefaced" his request forSherwood's affidavit with the statement that he had the rightnot to let him see it, by the time Sherwood gave his answer.Mallren had made that clear It was also clear to Cato by thetime the meeting was over. An employer's request forstatements given to Board agents constitutes illegal interroga-tion tending to interfere with the employees' free exercise oftheir rights under the Act even though the request is placed ona voluntary basis. See W.T.Grant Company,144 NLRB 1179,1181, enforcement denied in relevant part 337 F.2d 447,448449 (C A7),2 Braswell Motor Freight Lines,156 NLRB671, enfd. 386 F.2d 190 (C.A. 6). Any request that suchaffidavits be turned over to an employer interferes with theemployees' rights. The Board is better able to carry on itsinvestigative function and thereby secure vindication of em-ployees' rights under the Act if employees with informationpossibly relevant to a charge can feel assured that theirstatements to Board agents will remain confidential unless anduntil they are called to testify. Such assurance is not possible ifthey are to be subject to the necessity of refusing to complywith their employer's wishes. Employees whose future ad-vancement depends upon maintaining their employer's goodwillcannot have such 'assurance if confidentiality can bemaintained only at the cost of refusing to comply with hiswishes that they turn over copies of their statements. Many, toavoid having to take such a positionvis-a-visthe personcontrolling their jobs, would prefer not to give the statementsto the Board in the first place.Mallien's interrogation went farther than a mere quest forfacts, he attacked the charge as containing untrue statements.He put Sherwood on the defensive, asked him, in the presenceof Respondent's high officials, whether he believed the charge,and then, after eliciting from Sherwood the admission that heknew of no instances where employees had been discriminatedagainst by Respondent because of union activities, demandedthat he justify signing a charge which contained such anallegation.The question of what constitutes discriminationwhich encourages or discourages membership in a labororganization within the meaning of the Act is a technical, legalquestion as to which our highest courts have had differences ofopinion and which had to be resolved by the Supreme Court.SeeRadio Officers' Union etc. v. N.L.R.B.,347 U.S. 17.Respondent's questions to Sherwood placed him in a difficultposition.On prior occasions Hopkins had specifically pointedto the words on the charge just above Sherwood's signature, "Ideclare that I have read the above charge and that thestatements therein are true to the best of my knowledge andbelief." Sherwood was undoubtedly aware also of the furtherlegend printed on the form in capital letters, "Willfully falsestatements on this charge can be punished by fine andimprisonment (U.S. Code, Title 18, Section 1001)." AssumingarguendothatMallien, for trial preparation, needed informa-tion as to whether Sherwood knew of any instances ofdiscrimination because of union activities, that was not thepurpose of his questions to Sherwood. When Sherwoodthe affidavitswas relying upon the Board's dismissal of an earlier caseand followed"ground rules" laid down bythe Board in the earlier case 508DECISIONSOF NATIONALLABOR RELATIONS BOARDadmitted that he knew of no such instances, Mallien did notstop, but proceeded, in the presence of Sherwood's superiors,to ask why he had signed the charge, implying that Sherwoodhad acted improperly in doing so. By these actions Respondentshowed doubt as to Sherwood's integrity, based upon hisexerciseof his right to file charges with the Board, amanifestation of doubt which carried with it a threat at leasttoSherwood's future advancement. An employee underinterrogation such as that to which Respondent subjectedSherwood could not help but have some second thoughtsabout the advisibdity, from the point of view of his ownpersonal interests, of filing such a charge. Plainly the interroga-tion tended to have a chilling effect on the exercise ofemployees' right to file charges with the Board for vindicationof their rights under Section 7 of the Act.'It is found that by requesting Sherwood and Cato for copiesof their affidavits and by questioning Sherwood in the mannerdescribed above as to his signing and filing the charge,Respondent interfered with the Board's processes and inter-fered with, restrained and coerced employees in the exercise oftheir rights under the Act 4IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE6 percent per annum computed from the normal payday forthat payroll period.CONCLUSIONS OF LAW1.Respondent, John Oster Manufacturing Co., is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3. International Brotherhood of Electrical Workers, Local1607, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.4. By discriminatorily suspending an employee from workand by discriminatorily issuing disciplinary action reports toemployees Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act5. By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7 of the Act,Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.It is found that the activities of Respondent set forth abovein section III, occurring in connection with its operationsdescribed in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV. THE REMEDYAs it has been found that the Respondent has engaged incertainunfair labor practices, it is recommended that theBoard issue the Recommended Order set forth below requiringRespondent to cease and desist from said unfair labor practicesand to take certain affirmative action which will effectuate thepolicies of the Act.The presence of adverse notations in the personnel recordsof Van Gysel and Cato constitute a constant threat that theymay suffer some disadvantage in the future from thosenotations. In order to ensure that this does not occur, and togive them and other employees assurance that it will not occur,it is recommended that Respondent be required to expungefrom its records the notations that Van Gysel was guilty ofinsubordination and that Cato counseled such insubordination,aswell as all other adverse notations with respect to theincident of January 12, 1968. It is also recommended thatRespondent make Van Gysel whole for any loss of pay shesuffered as a result of her suspension from work and also forsuch loss of her usual earnings as she suffered on January 12 asa result of being taken off incentive during part of that day.Such backpay shall be paid with interest thereon at the rate ofRECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in this case, andpursuant to Section 10(c) of the National Labor Relations Act,as amended, Respondent, John Oster Manufacturing Co., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from(a)Ordering or otherwise requiring employees to attendmeetings with Respondent for the discussion of grievances orcomplaints by employees with respect to terms or conditionsof employment in the absence of their bargaining representa-tive.(b) Suspending, laying off, discharging, warning, issuingdisciplinary action reports to, or otherwise disciplining, em-ployees, or threatening to discharge them, because they refuseto attend meetings with Respondent for the presentation ordiscussion of grievances or complaints by employees withrespect to terms or conditions of employement in the absenceof their bargaining representative, or because they counselother employees that such attendance might or should berefused.(c)Threatening to discharge or visit other reprisals uponemployees because they exercise their rights to discussgrievances with Respondent exclusively through their bargain-ing representative or under the procedure set forth in thecollective agreement.(d) Interrogating employees as to why they had filedcharges with the Board or as to the content of affidavits orother statements given by them to agents of the Board.(e)Requiring or requesting employees to furnish copies ofaffidavits given by them to agents of the Board.3 It is notmaterial whether Respondent thought that the charge hadof Marine and Shipbuilding Workers of America, AFL-CIO, and itsmerit. The right of employees to be free from actions of employers orLocal 22 (Holder),391 U.S. 418, fn. 2.labor organizations tending to chill the exercise of their right of access4 As the similar interrogation of Sherwood by Hopkins and of Vanto the Board for the vindication of Section 7 rights extends to casesGysel by Mallien is not alleged in the Complaint, it is not passed upon inwhere the charges they file lack merit.SeeN L R.B v.Industrial Unionthis Decision. JOHN OSTER MFG. CO.(f) In any like or related manner interfering with, restrain-ing or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which, it is found,will effectuate the policies of the Act:(a)Expunge from the personnel records of Gertrude VanGysel and Charles Cato and from all other company recordsthe disciplinary action reportsagainstthem dated respectivelyJanuary 18, 1968, and January 22, 1968, and all references tosuch documents or action in the Company's records.(b)Make Gertrude Van Gysel whole for any loss of earningsshe may have sufferedas a resultof the discriminationagainsther in the manner described above in section V of thisDecision, entitled the Remedy.(c) Preserve and, upon request, make available to the Boardor its agents for examination and copying all productionrecords,work records, payroll records and all other datanecessary to analyze and compute the backpay required bythis Order(d) Post at its office and place of business copies of thenotice attached hereto marked "Appendix.s5 Copies of saidnotice, on forms provided by the Regional Director for Region30, after being duly signed by its representative, shall beposted immediately upon receipt thereof and be maintained byitfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 30, in writing,within 20 days from the receipt of this Recommended Order,what steps Respondent has taken to comply herewith.6IT IS ALSO RECOMMENDED that the allegations that Re-spondent intimidated employees by the conduct of KennethDe Tarville on or about January 5, 1968, and that Respondentunilaterally changed therulesas toattendance at groupmeetings be dismissed.5 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of theUnited States Court of Appeals,thewords"a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords"a Decision and Order."6 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 30, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES509Pursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT order employees to attend meetings withus for the presentation or discussion of grievances in theabsence of their bargaining representative.WE WILL NOT suspend, issue disciplinary action reportsto,orotherwise discipline employees, or threaten todischarge or take any other action against them, becausethey refuse to attend such meetings or because they adviseother employees that such attendance should be refusedWE WILL expunge from the personnel records of GertrudeVan Gysel and Charles Cato the disciplinary action reportsissued against them because of Gertrude Van Gysel's refusalto attend a gripe session and of Cato's having advised herthat she did not have to attend.WE WILL make Gertrude Van Gysel whole for any lossof earnings she may have suffered as a result of her 3-daysuspension for refusing to attend the gripe session and as aresult of having been taken off incentive on the day of thegripe session.WE WILL NOT require or request employees to furnish uswith copies of affidavits given to agents of the NationalLabor Relations Board.WE WILL NOT interrogate employees as to why they hadfiled charges with the Board or as to content of affidavits orother statements given by them to agents of the Board.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise of theirrightsguaranteed in Section 7 of the National LaborRelations Act.JOHN OSTER MANUFACTURING CO.(Employer)DatedBy(Representative(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced, orcovered by any other material.If employees have any question concerning this notice orcompliance with its provisions,they may communicate direct-lywith the Board's Regional Office, 2nd Floor CommerceBuilding, 744 North 4th Street, Milwaukee,Wisconsin 53203,Telephone272-3879.